Citation Nr: 0309899	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  98-14 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for a disability 
manifested by muscle pains, joint pains, and stiff joints, 
claimed in the alternative as a disability due to an 
undiagnosed illness.

2.  Entitlement to service connection for a disability 
manifested by nervous problems, claimed in the alternative as 
a disability due to an undiagnosed illness.

3.  Entitlement to service connection for a disability 
manifested by fatigue and sleep disturbances, claimed in the 
alternative as a disability due to an undiagnosed illness.

4.  Entitlement to service connection for a disability 
manifested by memory loss, claimed in the alternative as a 
disability due to an undiagnosed illness.

5.  Entitlement to service connection for a disability 
manifested by loss of vision and blurred vision, claimed in 
the alternative as a disability due to an undiagnosed 
illness.

6.  Entitlement to service connection for a left knee 
condition, to include varicose veins.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1984 to 
December 1991.  He served in the Southwest Asia theater of 
operations during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefits sought on 
appeal.

The matter was previously before the Board in January 2001 
and remanded for further development and adjudication 
pursuant to the Veteran's Claims Assistance Act of 2000 
(VCAA).  

In a March 2001 VA Form 21-4138, Statement in Support of 
Claim, the veteran withdrew his claims of entitlement to 
service connection for weight loss, decreased hearing acuity, 
and ulcers.  As such, they are deemed withdrawn and no longer 
on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2.  The veteran served in the South West Asia Theater of 
Operations between September 1990 and March 1991

3.  The veteran has been diagnosed with distal symmetric 
peripheral polyneuropathy, previously claimed as muscle pain, 
joint pain, and stiff joints; this disorder has been found to 
be etiologically related to the veteran's Gulf War service.  

4.  The veteran has been diagnosed with chronic anxiety and 
depression, and these disorders have been found to be 
etiologically related to the veteran's period of active duty 
service.

5.  The veteran's fatigue and sleep disturbances, are due to 
chronic anxiety and depression.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
distal symmetric peripheral polyneuropathy, claimed as muscle 
pain, joint pain, and stiff joints as a manifestation of an 
undiagnosed illness, have been met. 38 U.S.C.A. §§ 1110, 
1117, 1118, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2002).

2.  The criteria for entitlement to service connection for 
chronic anxiety and depression, have been met. 38 U.S.C.A. §§ 
1110, 1117, 1118, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2002).

3.  The criteria for entitlement to service connection for 
fatigue and sleep disturbance, have been met. 38 U.S.C.A. §§ 
1110, 1117, 1118, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the fully favorable disposition of the issues 
being finally decided in this determination, the Board finds 
that further development under the VCAA and/or previously 
existing law is not necessary. 

Laws and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110. Service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA).  Section 202 of the bill expands compensation 
availability for Persian Gulf veterans to include "medically 
unexplained chronic multisymptom illness," such as 
fibromyalgia, chronic fatigue syndrome, and irritable bowel 
syndrome, as well as any diagnosed illness that the Secretary 
determines by regulation to be service connected. The changes 
are effective as of March 1, 2002.  38 U.S.C.A. § 1117, as 
added by § 202 of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 
(2001).

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In light of the Board's decision to 
grant the claims contained in the instant decision, to 
proceed in adjudicating these claims does not, therefore, 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

VA shall pay compensation in accordance with Chapter 11 of 
Title 38, United States Code, to a Persian Gulf veteran with 
a qualifying chronic disability that became manifest: during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; or to 
a degree of 10 percent or more not later than December 31, 
2006; and by history, physical, examination, or laboratory 
tests cannot be attributed to any known clinical diagnosis.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia Theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).

A "qualifying chronic disability" means a chronic 
disability resulting from any of the following (or any 
combination of any of the following): an undiagnosed illness; 
a medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms; 
and any diagnosed illness that the Secretary determines.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
unexplained rashes or other dermatological signs or symptoms, 
headaches, muscle pain, joint pain, neurological signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

On July 6, 2001, the Secretary of Veterans Affairs, under the 
relevant statutory authorities, determined that at that time 
there was no basis for establishing a presumption of service 
connection for any illness suffered by Gulf War veterans 
based on exposure to depleted uranium, sarin, pyridostigmine 
bromide, and certain vaccines.  See 66 Fed. Reg. 35,702-10 
(July 6, 2000), and 66 Fed. Reg. 58,784-85 (Nov. 23, 2001).

Background

The Board notes that the veteran has attributed the 
disabilities for which he seeks service connection to his 
period of active duty service.  Specifically, he claims that 
he suffers from muscle pains, joint pains, stiff joints, 
nervous problems, fatigue, and sleep disturbances as a result 
of exposure to toxic chemicals in the Persian Gulf.

The veteran served in the United States Marine Corps from 
February 1984 to December 1991.  He was a recipient of 
various ribbons and medals, to include the National Defense 
Service Medal, the Sea Service Deployment Ribbon, the Good 
Conduct Medal, the Meritorious Mast, the Southwest Asia 
Service Medal with 2 bronze stars, and the Navy Unit 
Commendation Medal.  The veteran participated in Operation 
Desert Shield from September 1990 to January 1991 and 
Operation Desert Storm from January 1991 to March 1991.  The 
veteran received an honorable discharge.

Analysis

I.  Entitlement to service connection for a disability 
manifested by muscle pains, joint pains, and stiff joints, 
claimed in the alternative as a disability due to an 
undiagnosed illness.

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration of all procurable and 
assembled data, finds that entitlement to service connection 
for a disability manifested by muscle pains, joint pains, and 
stiff joints is warranted.  In this regard, subsequent to his 
Persian Gulf service, the veteran has repeatedly complained 
of muscle pains, joint pains, and stiffness. Upon VA 
examination for Persian Gulf veterans in February 1997, the 
veteran complained of pain in all his major joints, to 
include his shoulders, hip, elbow, and knees.  He also 
indicated that he had nerve related problems in his hands and 
feet.  

VA outpatient treatment records dated between February 1997 
and August 2002 reveal that the veteran was treated in the 
Gulf War clinic for joint aches and pains.  In May 2000, he 
was diagnosed with polyneuropathy of an unknown etiology.  In 
August 2001, the veteran was diagnosed with chronic pain from 
fibromyalgia.  

In his May 2000 Travel Board hearing, the veteran testified 
that he has had chronic neurological problems, numbness in 
his limbs, and pain in his joints since his discharge from 
service.  Private medical records associated with the claims 
folder document repeated complaints of swollen and painful 
joints.  They also contain diagnoses of fibromyalgia, 
polyarthralgia, and Gulf War Syndrome.  

While the record contains some indication of right carpal 
tunnel syndrome, VA outpatient treatment records dated in May 
2000 and March 2002, as well as the  September 2002 report of 
neurology examination, ruled out a current diagnosis of 
carpal tunnel syndrome.  Upon VA examination in October 2002, 
the veteran was found to have multiple symptoms suggestive of 
distal polyneuropathy of an unknown cause.  The examiner 
concluded that the veteran's "signs and symptoms present 
since age 27 more likely than not [are] etiologically related 
to [the] veteran's period of active service."  

Pursuant to Board development, the examiner provided 
clarification with respect to his October 2002 medical 
opinion in a December 2002 addendum.  The examiner stated 
that the veteran had symptoms of bilateral upper and lower 
extremity numbness and tingling, as well as paresthesia 
transferring from the neck to the rest of his body with 
occasional inability to move one arm or hand.  The veteran 
was also found to have paresthesis on both sides of the upper 
and lower limbs, ongoing for many years.  The examiner 
concluded that the aforementioned symptoms were related to 
the diagnosis of distal neuropathy of unknown cause.  The 
examiner opined that the symptoms were "as least likely as 
not etiologically related to the veteran's period of active 
duty service."  Moreover, the examiner stated that distal 
polyneuropathy represented a chronic disability resulting 
from an illness related to the veteran's Gulf War service.

In the instant case, based on the evidence delineated above, 
the veteran, who is a Persian Gulf veteran, has been found to 
have a 'qualifying chronic disability' for purposes of VA 
compensation.  As symptoms of bilateral upper and lower 
extremity numbness and tingling, paresthesia from the neck to 
the rest of the body, and parasthesis on both sides in the 
upper and lower limbs have been found to be suggestive of 
distal neuropathy of unknown etiology, they constitute an 
undiagnosed illness due to the veteran's Gulf War service. 
See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).  Thus, 
resolving all reasonable doubt in favor of the veteran, 
service connection for distal symmetric peripheral 
polyneuropathy, claimed as muscle pain, joint pain, and stiff 
joints as a manifestation of an undiagnosed illness, is 
granted.

II.  Entitlement to service connection for a disability 
manifested by nervous problems, claimed in the alternative as 
a disability due to an undiagnosed illness.

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration of all procurable and 
assembled data, finds that entitlement to service connection 
for chronic anxiety and depression is warranted.  In this 
regard, the Board first notes that the veteran's service 
medical records are missing and thus, there is a heightened 
obligation to explain findings and conclusions and to 
consider carefully the benefit of the doubt rule.  The Board 
finds the veteran's history of nervous problems, specifically 
chronic anxiety and depression, to be consistent and credible 
with respect to the evidence contained within the claims 
folder.  

VA outpatient treatment records dated between February 1997 
and September 1997 contain complaints of depression.  Upon VA 
examination in February 1997, the veteran complained of 
nervous problems.  In a May 1997 Neuropsychological 
Evaluation, the veteran was found to have moderate anxiety 
and depression.    

In February 1998, VA examiners diagnosed the veteran with 
adult adjustment disorder with depressed mood and anxiety.  
VA outpatient treatment records dated between May 1998 and 
February 1999 note a past medical history of depression and 
anxiety.  Private medical records reveal complaints and 
diagnoses of chronic anxiety and depression.  VA outpatient 
treatment records dated in June 2001 contain a diagnosis of 
anxiety disorder. VA outpatient treatment records dated in 
August 2001 and February 2002, contain diagnoses of 
depression.

Upon VA examination in October 2002, the veteran was 
diagnosed with chronic anxiety depression.  Finally, in a 
December 2002 addendum, the VA examiner opined that the 
veteran's chronic anxiety and depression were as least likely 
as not etiologically related to the veteran's period of 
active duty service.  

While the veteran has claimed that he is entitled to service 
connection for a disability manifested by nervous problems 
due to an undiagnosed illness, the Board finds the veteran 
has not been found to have a "qualifying chronic 
disability" for purposes of VA compensation.  As the 
disability at issue has an established current medical 
diagnosis, i.e. chronic anxiety and depression, it does not 
constitute an undiagnosed illness due to the veteran's Gulf 
War service. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).  
However, resolving all reasonable doubt in favor of the 
veteran and based on the evidence above, the Board finds that 
service connection is warranted on a direct causation basis 
for chronic anxiety and depression. 38 C.F.R. §§ 3.102, 
3.303; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Entitlement to service connection for a disability 
manifested by fatigue and sleep disturbance, claimed in the 
alternative as a disability due to an undiagnosed illness.

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration of all procurable and 
assembled data, finds that entitlement to service connection 
for fatigue and sleep disturbance is warranted.  The 
pertinent evidence is as follows.  The record reflects that 
subsequent to his Persian Gulf service, the veteran has 
complained of chronic fatigue and sleep disturbance. Upon VA 
examination in February 1997, the veteran complained of 
fatigue.  A May 1997 Neuropsychological Evaluation found the 
veteran had significant difficulty sleeping.  VA outpatient 
treatment records dated between February 1997 and September 
1997 reflect that the veteran had trouble sleeping.  

Upon VA examination in February 1998, the veteran was 
diagnosed with insomnia.  VA outpatient treatment records 
dated between May 1998 and February 1999 also show sleep 
disturbance.  In May 1999, VA diagnosed the veteran with 
chronic sleep impairment.  Private medical records also 
contain diagnoses of chronic fatigue and insomnia.  
Additional VA outpatient treatment records dated between 
February 1997 and August 2002, indicate the veteran 
participated in the Gulf War Veteran's Illness Study.  He was 
diagnosed with chronic fatigue in May 1999 and sleeplessness 
in August 2001.

In the October 2002 VA examination, the examiner concluded 
chronic fatigue syndrome was not present and that signs and 
symptoms were not characteristic of chronic fatigue syndrome.  
Finally, in a December 2002 addendum, the VA examiner opined 
that the veteran had sleep disturbance resulting from chronic 
anxiety and depression related to the veteran's Persian Gulf 
War illness.

While the veteran has claimed that he is entitled to service 
connection for fatigue and sleep disturbances as a disability 
due to an undiagnosed illness, the Board finds the veteran 
has not been found to have a 'qualifying chronic disability' 
for purposes of VA compensation.  As fatigue and sleep 
disturbance have been established as due to chronic anxiety 
and depression, they do not constitute an undiagnosed illness 
due to the veteran's Gulf War service. See 38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a).  However, the Board finds that 
service connection is warranted on a secondary service 
connection basis.

A disability, which is proximately due to, or the result of a 
service connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show: (1) that a current disability exits, and (2) that 
the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  Id.  

In the case at bar, the Board has found that service 
connection has been established for chronic anxiety and 
depression.  Based on the evidence above, specifically the 
December 2002 VA medical opinion and the May 1999 VA 
examination report, the Board finds that fatigue and sleep 
disturbance are due to the service connected chronic anxiety 
and depression psychiatric disabilities.  Therefore, 
resolving all reasonable doubt in favor of the veteran, 
service connection is established for fatigue and sleep 
disturbances (subject, if applicable, for evaluation purposes 
to the rule on pyramiding set forth in 38 C.F.R. § 4.14 
("The evaluation of the same disability under various 
diagnoses is to be avoided.")). 38 C.F.R. §§ 3.102, 3.310; 
Gilbert, supra. 


ORDER

Entitlement to service connection for distal symmetric 
peripheral polyneuropathy, claimed as muscle pain, joint 
pain, and stiff joints as a manifestation of an undiagnosed 
illness, is granted.

Entitlement to service connection for chronic depression and 
anxiety, is granted.

Entitlement to service connection for fatigue and sleep 
disturbances, is granted (subject, if applicable, for 
evaluation purposes to the rule on pyramiding). 


REMAND

Following a January 26, 2001, decision which remanded the 
appellant's case to the Montgomery RO for further development 
and readjudication in light of the passage of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000), the case was returned to the 
Board.  On August 7, 2002, and again on December 3, 2002, 
Board personnel were directed to undertake extensive 
additional development in accordance with the directions 
contained in BVA development memorandums.  That development 
was undertaken directly by the Board pursuant to the 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  That 
regulatory provision, however, was recently invalidated by 
the United States Court of Appeals for the Federal Circuit in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, and -7316 (Fed. Cir. May 1, 2003).  

Although much of the development directed to be undertaken in 
the BVA development memorandums has been completed, there are 
some things that still remain unfinished.  Accordingly, 
because the Board no longer directly develops most types of 
evidence, the remaining undecided issues-(1) service 
connection for a disability manifested by memory loss, 
claimed in the alternative as disability due to undiagnosed 
illness; (2) service connection for a disability manifested 
by loss of vision and blurred vision, claimed in the 
alternative as disability due to undiagnosed illness; and (3) 
service connection for a left knee condition, to include 
varicose veins-must be remanded to the RO for purposes of 
completing the development actions and then readjudicating 
the claims.  

On REMAND, the RO should do the following:

1.	Please take note of the May 14, 2003, 
memorandum in support of claim submitted 
by the American Legion, along with a 
letter from the appellant.  In view of 
his documented financial hardship, please 
take action as soon as possible to 
effectuate the claims for which service 
connection is being granted by this 
decision.  

2.	Contact the Marine Corps Reserve Support 
Command, 15303 Andrews Road, Kansas City, 
MO  64147-1207, and request a copy of the 
appellant's service medical records.  
Please explain that the records are being 
requested from this location because the 
service medical records previously sent 
to VA are apparently missing or misfiled, 
but the records are needed for 
adjudicating several pending service 
connection disability claims.  The 
appellant's reserve obligation 
termination date was 2/29/90.  If no 
service medical records can be found at 
this location, please ask the Marine 
Corps Reserve Support Command to provide 
a negative response.  

3.	It is unclear whether attempts have been 
made to locate the appellant's missing 
service medical records from the 
Commandant, Headquarters, United States 
Marine Corps, ATTN:  MMSB-10, 2008 Elliot 
Road, Quantico, VA  22134-5030.  Please 
contact this location and request a copy 
of all service medical records.  See VBA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part III, 
ch. 4, para. 4.01(f)(2) (Feb. 27, 2002).  
If no service medical records can be 
found, please ask for a negative response 
to be provided.  

4.	In a December 3, 2002, BVA development 
memorandum, the above signed Acting 
Veteran's Law Judge indicated that a  
"3101 Print" dated October 16, 2002, 
contained in the claims files appeared to 
be a response to a request made by the 
Board for the veteran's missing service 
medical records.  The response indicated 
the following:  "Meds [sic] sent to VA, 
474 South Court St., Montgomery, AL on 
04/02/1997 under file #334683421 
(microfiche meds [sic]).  No additional 
meds [sic] at Code 13."  While the BVA 
development team has indicated that this 
response was received from the National 
Personnel Records Center (NPRC), there is 
still no explanation as to the meaning of 
"No additional meds [sic] at Code 13", 
and whether this leaves open the 
possibility that the records may be 
available at a different code number.  
Accordingly, documentation must be placed 
in the claims file with the October 16, 
2002, "3101 Print" response which 
clearly identifies who the response was 
received from, and what the meaning is of 
the response "No additional meds [sic] 
at Code 13."  If it is determined that 
the records may be available at a 
different code number/location, the RO 
should attempt to obtain the records from 
that code number/location.  

5.	Please schedule the veteran for a VA 
neurological examination.  Send the 
claims folder to the examiner for review.   
Please ask the examiner to respond to the 
following question: whether the appellant 
has symptoms of memory loss and, if so, 
whether the symptoms represent objective 
indications of chronic disability 
resulting from an undiagnosed illness 
related to the appellant's Persian Gulf 
War service, and/or whether the memory 
loss is etiologically related to the 
service-connected psychiatric disability.  
Review of the claims folder must be 
clearly documented in the report of 
examination.  

6.	Following the completion of the above 
development, the RO should readjudicate the 
appellant's claims for service connection for 
a disability manifested by memory loss, 
claimed in the alternative as disability due 
to undiagnosed illness; service connection for 
a disability manifested by loss of vision and 
blurred vision, claimed in the alternative as 
disability due to undiagnosed illness; and 
service connection for a left knee condition, 
to include varicose veins.  If any benefit 
sought on appeal remains denied, the appellant 
and his representative should be provided with 
a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal.  
The appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




____________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

